Citation Nr: 1537447	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-08 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel




INTRODUCTION

The Veteran served on active duty from December 1975 to March 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Cleveland, Ohio Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is currently service-connected for PTSD, rated as 100 percent disabling; a low back strain, rated as 40 percent disabling; plus tinnitus, a left ring finger fracture, left sensorineural hearing loss, and right lower extremity radiculopathy associated with the back strain, each rated as noncompensably disabling.  

In a January 2011 Statement of the Case, the RO addressed the Veteran's claim for TDIU, stating that it was moot from October 21, 2010 because the Veteran had been granted an increased 100 percent schedular rating for posttraumatic stress disorder (PTSD) from that date.  The Board notes, however, that even if the Veteran is rated at a 100 percent rating for a single disability, he may still be assessed for TDIU on an alternative basis.  Bradley v. Peake, 22 Vet. App. 280 (2008).  

Notably, VA has the duty to maximize a claimant's benefits, to include consideration of whether his disabilities (or combination thereof) establishes entitlement to special monthly compensation (SMC ) under 38 U.S.C.A. § 1114.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008). 

Specifically, VA must consider a TDIU claim despite the existence of a schedular total rating and award SMC under 38 U.S.C.A. § 1114(s) if VA finds a separate disability supports a TDIU rating based on a disability other than the disability that is rated at 100 percent.  See also 75 Fed. Reg. 11,229-04 (March 10, 2010) (withdrawing VAOPGCPREC 6-1999).  See also Fast Letter 09-33.  

Thus, in this case, the RO must consider whether the Veteran is unemployable due to his service connected disabilities for the period prior October 21, 2010 and whether he is unemployable due to a service connected disability other than his PTSD for the period since October 21, 2010.

In addition, review of the record shows that the Veteran is in receipt of ongoing treatment for his service connected disabilities.  Such records of treatment would be pertinent and perhaps critical evidence regarding the claim on appeal; VA treatment records are constructively in evidence and must be secured.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to identify any (and all) providers of evaluations or treatment he has received for his service-connected disabilities and to provide releases for VA to secure complete clinical records from all private providers of such evaluations and treatment.  The AOJ must secure the records from all providers identified; and specifically updated records of all VA treatment the Veteran has received.

2.  Thereafter, the Veteran should be scheduled for a VA evaluation by a vocational specialist to ascertain and evaluate the impact of his service-connected disabilities on his ability to secure or follow a substantially gainful occupation consistent with his education and occupational experience.  When addressing the functional limitations, the specialist should not consider the effects of age or any nonservice-connected disabilities.  The specialist should address the combined functional effects of all of the Veteran's service-connected disabilities for the period prior October 21, 2010 and each of his service-connected disabilities other than his PTSD for the period since October 21, 2010.  The examiner should specifically address whether the back strain and any associated radiculopathy renders the Veteran unemployable.  

The examiner must provide a comprehensive report by including a complete rationale for all opinions and conclusions reached and citing the objective medical findings leading to the conclusions.

3.  Thereafter, readjudicate the issue of entitlement to TDIU based on the Veteran's service-connected disabilities for the period prior October 21, 2010 and based on a service-connected disability other than his PTSD for the period since October 21, 2010.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and provided the appropriate time period within which to respond.  The case should thereafter be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




